CALOGERO, J.,
dissents. The Court of Appeal was correct in refusing to grant relator relief because he has not availed himself of the subpoena powers and procedural remedies available to him in the criminal proceedings pending against him. Were I to consider the matter properly before us I would agree with the majority that the statutory privilege (R.S. 13:1586) is inapplicable to this case under its particular facts and circumstances.
The Juvenile Court is ordered to permit counsel for relator to examine and copy, under that court’s supervision, any and all parts of the juvenile record of the relator. The statutory privilege (R.S. 13:1586) is inapplicable to this case under its particular facts and circumstances. See Davis v. Alaska, 1974, -U.S. -, 94 S.Ct. 1105, 39 L.Ed.2d 347.